10‐4245 
     Malcolm v. Honeoye Falls ‐ Lima Central School District   
                                                                                             
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At a stated term of the United States Court of Appeals for the Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square, in the City of New York, on the 28th day of October, two thousand fifteen. 
      
     PRESENT:  ROBERT D. SACK, 
                   RICHARD C. WESLEY, 
                   DEBRA ANN LIVINGSTON, 
                                 Circuit Judges.   
     _____________________________________ 
                                                             
     BERNICE MALCOLM, 
      
                          Plaintiff‐Appellant, 
      
                   ‐v.‐                                              10‐4245 
                                                                 
     HONEOYE FALLS ‐ LIMA CENTRAL SCHOOL DISTRICT, KATHY WALLING   
      
                          Defendants‐Appellees. 
     _____________________________________ 
      
     FOR PLAINTIFF‐APPELLANT:                   BERNICE MALCOLM, pro se, West 
                                                Henrietta, NY. 
 
FOR DEFENDANTS‐APPELLEES:  JEREMY A. COLBY (Michael P. McClaren, 
                                  on the brief), Webster Szanyi LLP, Buffalo, 
                                  NY. 
                                   
    Appeal from a judgment of the United States District Court for the Western 

District of New York (Larimer, J.). 

      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 

AFFIRMED.   

      Appellant Bernice Malcolm, proceeding pro se, appeals the district court’s 

judgment dismissing her complaint for failure to state a claim under Federal Rule 

of  Civil  Procedure  12(b)(6).    We  assume  the  parties’  familiarity  with  the 

underlying facts, the procedural history of the case, and the issues on appeal. 

      “We  review  de novo  a  district  court’s  grant  of  a  motion  to  dismiss  under 

Rule  12(b)(6),  accepting  all  of  the  complaint’s  factual  allegations  as  true  and 

drawing all reasonable inferences in the plaintiff’s favor.”    Forest Park Pictures v. 

Universal Television Network, Inc., 683 F.3d 424, 429 (2d Cir. 2012).     

      By  order  filed  in  February  2014,  we  dismissed  Malcolm’s  appeal  in  part, 

concluding that her claims concerning Appellees’ conduct prior to December 2008 

were precluded by a 2010 state court judgment or were otherwise frivolous.    We 
also instructed Malcolm to identify, in a supplemental brief, any post‐December 

2008  instances  of  disparagement  that  were  not  precluded  by  the  state  court 

judgment.    Specifically,  we  requested  that  Malcolm  identify  disparaging 

comments (1) that are not precluded by res judicata or collateral estoppel, and (2) 

that state a cognizable claim.    Malcolm has not done so.   

       It is axiomatic “that a federal court must give to a state‐court judgment the 

same preclusive effect as would be given that judgment under the law of the State 

in  which  the  judgment  was  rendered.”    Migra  v.  Warren  City  Sch.  Dist.  Bd.  of 

Educ.,  465  U.S.  75,  81  (1984).    We  apply  New  York  law  to  determine  the 

preclusive  effect  of  a  New York  state  court  judgment.    Marvel Characters, Inc. v. 

Simon, 310 F.3d 280, 286 (2d Cir. 2002).    “Under New York law, a ‘final judgment 

on the merits of an action precludes the parties or their privies from relitigating 

issues that were or could have been raised in that action.’”    Giannone v. York Tape 

&  Label,  Inc.,  548  F.3d  191,  193  (2d  Cir.  2008)  (quoting  Maharaj  v.  Bankamerica 

Corp., 128 F.3d 94, 97 (2d Cir. 1997)).    Under New York’s transactional approach, 

“once a claim is brought to a final conclusion, all other claims arising out of the 




                                             3
same transaction or series of transactions are barred, even if based upon different 

theories or if seeking a different remedy.”    Id. at 194 (quoting In re Derek Josey, 9 

N.Y.3d 386, 389–90 (2007)). 

      Malcolm  identifies  seven  allegedly  disparaging  comments  that  were 

purportedly  made  after  December  2008.    However,  Comments  1  through  4  are 

the  only  comments  that  are  attributed  to  an  approximate  post‐December  2008 

date.    Those  comments  all  were  allegedly  made  by  the  defendants  to  the  New 

York Department of Labor (“NYDOL”) or NYDOL representative in an apparent 

attempt  to  bar  Malcolm  from  obtaining  unemployment  benefits.    Malcolm’s 

proffered  evidence  primarily  consists  of  a  typed  version  of  NYDOL  notes 

memorializing  the  comments  at  issue.    However,  those  typewritten  notes  are 

nearly  identical  to  the  handwritten  NYDOL  notes  that  were  attached  to 

Malcolm’s  opposition  to  the  defendants’  motion  for  summary  judgment  in  the 

state court action.    Malcolm also offers a January 2009 fax message from a school 

official to a NYDOL representative that summarized the disciplinary charges that 

were  initiated  against  Malcolm  before  her  resignation.    Regardless  of  whether 




                                           4
this fax message itself was before the state court, it concerns the exact same series 

of  events  as  the  NYDOL  handwritten  notes:  that  is,  the  defendants’  alleged 

attempt to block Malcolm from unemployment benefits in 2009.    That claim was 

decided in the state court action. 

      Comments 5 through 7 either are not attributed to the post‐December 2008 

period,  or  are  too  vaguely  described  or  dated  to  suggest  the  possibility  of  a 

cognizable claim.     

      We have considered all of Malcolm’s remaining arguments and find them 

to  be  without  merit.    Accordingly,  we  AFFIRM  the  judgment  of  the  district 

court. 

                                         FOR THE COURT:   
                                         Catherine O=Hagan Wolfe, Clerk 




                                            5